DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 12 and amendments to claims 1, 11, 14 and 16-20 are acknowledged.
Claims 1-11 and 12-20 are currently pending and have been examined under the effective filing date of 9/20/2018.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive, in part. 
Regarding the 112 rejection, Examiner thanks Applicant for suggestion of claim 7 amendment to clarify the meaning of certain variables in the included equation. Specifically, the scope of “goods previously covered” was amended and defined to mean “requests previously covered.” With this amendment and clarification, the 112 rejection is overcome.
Regarding the 101 rejection, Applicant’s amendments do not overcome the existing 101 rejection.  Clarifying claim limitations and rolling up dependent 
Regarding the 103 rejection, Applicant’s amendments have clarified the scope of the claims.  Regarding claim 7, the use of the formula for determining the optimal route is seen to be distinct from prior art.  Regarding the independent claim amendments, additional prior art has been found that teaches these.

Reasons why the Claims Would be Allowable over Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that matches the functions and formula of calculating, using a weighted set covering method as described in claim 7, an optimal route for delivery of goods.  The closest non-patent literature that reads on the Application is Daisuke, Optimization of Regular Vehicle Routing Problems Based on Set Covering Models. This paper describes using set covering methods to plan ideal routes for vehicle delivery between .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 14 and 20 and their dependent claims recite a method and/or system for: receiving a plurality of requests, wherein each request includes an origin, a destination, a time dependency, a request, and a cost of the request; 
generating a plurality of lines from the requests, each line referring to one request of the plurality of requests and including a duration from the time dependency, the origin, the destination, and a profit based on the cost; 
generating a plurality of paths including sets of lines by applying a restriction to the plurality of lines to generate different combinations of lines that meet the restriction, each path including an identification of a set of lines in the path, a set of requests in the path, and a weight based on the profit of the set of requests in the path; 
analyzing the plurality of paths to select a number of paths from the plurality of paths using a weighted set covering solution that finds a minimum number of paths that fulfills the plurality of requests based on the weight of each path; 
and outputting a fulfillment schedule to fulfill the requests, wherein a combination of requests is assigned to a single fulfillment entity based on a set of requests in a path selected for the single fulfillment entity. 
Additionally, claims 2 and 15 recite selecting a first path based on an objective that is used to select the first path over other paths in the plurality of paths based on weights of the first path and the plurality of paths; and adding the first path to the fulfillment schedule. Claims 3 and 16 recite determining the lines associated with the first path; and adding the lines to a first variable for the requests that are covered by the path. Claim 4 recites wherein adding the first path to the fulfillment schedule comprises adding the first path to a second variable that includes the paths added to the fulfillment schedule. Claim 5 recites wherein analyzing the plurality of paths comprises continuing to selecting other paths that are not in the second variable, adding the other paths to the fulfillment schedule, adding the lines for the other paths to the first variable, and adding the other paths to the second variable until the first variable includes all the requests. Claims 6 and 17 recite wherein analyzing the plurality of paths comprises selecting, by the computing device, a path from the plurality of paths that minimizes a value of 1/weight for each path.  Claims 8 and 18 recite wherein multiple paths include the same line, and only one path in the multiple paths is selected and added to the fulfillment schedule. Claims 9 and 19 recite wherein the weight for a path is a cumulative value for weights of lines included in the path. Claim 10 recites wherein the plurality of paths are analyzed instead of the plurality of lines to generate the fulfillment schedule. Claim 13 recites wherein the restriction is that the plurality of requests are to be fulfilled in a time period
These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  The act of managing inventory is a fundamental economic practice.  Furthermore, these limitations are directed to the abstract idea of mental process, including an observation, judgement, or evaluation.  Receiving requests, generating lines, generating paths, analyzing the paths using a weighted set covering solution, and outputting a fulfillment schedule, can be performed in the human mind
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a computing device individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: The additional limitations as seen in Step 2A Prong 2 do not amount to significantly more than the abstract idea based on the same analysis as performed in Step 2A Prong 2.  Therefore, the claims are not patent eligible.

    PNG
    media_image1.png
    44
    94
    media_image1.png
    Greyscale
Claim 7 is rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for wherein the path is selected using the weighted set covering solution based on where ws is the weight and f(C U {s}) - f(C) is a number of requests previously covered in addition to a number of requests covered added by the path minus the number of requests previously covered. These limitations are directed to the abstract idea of mathematical formulas and/or equations, without significantly more.  
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim includes no additional elements.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boye (Pub. No. US 2018/0096300 A1) in view of Arunapuram et al. (Pub. No. US 2012/0158608 A1.)
Regarding Claims 1, 14 and 20, Boye discloses a method comprising: 
receiving, by a computing device, a plurality of requests, wherein each request includes an origin, a destination, a time dependency, a request, and a cost of the request; (Boye ¶0046; predictive analysis is based on constraints, for example, vehicle size, vehicle weight, transport time, route options, marshaling, etc.)
generating, by the computing device, a plurality of lines from the requests, each line including a duration from the time dependency, the origin, the destination, and a profit based on the cost; (Boye ¶0046; route preferences, etc. that maximizes driver profitability.) (Ferguson ¶0007; Using this information, a set of candidate route plans may be determined. These route plans may be ranked according to one or more weighted objectives, which may be particular to a single parcel or across multiple parcels, such as shortest delivery time, lowest cost delivery, lowest fuel usage or energy consumption, least number of parcel transfers between vehicles or parcel transporters, or other preferences or objectives. A route plan may be selected or otherwise determined from the ranked set and implemented or communicated through a network to one or more parcel transporters for implementation.)
generating, by the computing device, a plurality of paths including sets of lines, each path including an identification of a set of lines in the path, a set of requests in the path, (Boye ¶0064; marshaling manager 143 service manages requests for the other segments, and confirms or removes segments after a complete marshal option (e.g., a series of segments from an origin to a destination) is selected.) and a weight based on the profit of the set of requests in (Boye ¶0081; orders with distance within the box can ranked based on routes with lowest transportation cost)
analyzing, by the computing device, the plurality of paths to select a number of paths from the plurality of paths based on the weight of each path; and (Boye ¶0060; Job matcher 140 can adjust ranks, prices, and availability of orders or drivers in real-time to optimize order fulfillment and driver profitability within a region and/or sub-region.)
outputting, by the computing device, a fulfillment schedule to fulfill the requests, wherein a combination of requests is assigned to a single fulfillment entity based on a set of requests in a path selected for the single fulfillment entity. (Boye ¶0061; orders are optimized for matching with drivers using predictive analytics based on a logical box algorithm that prioritizes matches across several orders.)
Boye does not disclose, but Arunapuram discloses: 
generating, by the computing device, a plurality of lines from the requests, each line referring to one request of the plurality of requests and including a duration from the time dependency, the origin, the destination, and a profit based on the cost; (Arunapuram ¶0031; At 250, the method includes, for each driver, generating additional profitable routes for delivering the shipments. The generating of these additional profitable routes may be performed using duals or shadow prices that are produced when the LP relaxation is solved at 240.)
generating, by the computing device, a plurality of paths including sets of lines by applying a restriction to the plurality of lines to generate different combinations of lines that meet the restriction, each path including an identification of a set of lines in the path, a set of requests in the path, and a weight based on the profit of the set of requests in the path; and (Arunapuram ¶0031; Each constraint in a LP problem is associated with a dual or shadow price. A shadow price may be considered to be the change in the objective value of an optimization problem obtained by relaxing the constraint by one unit.) (Arunapuram ¶0037; At 340, the method includes determining the shipment(s) that can be reached or delivered from the label L previously retrieved at 330.)
analyzing, by the computing device, the plurality of paths to select a number of paths from the plurality of paths using a weighted set covering solution that finds a minimum number of paths that fulfills the plurality of requests based on the weight of each path. (Arunapuram ¶0031; In the context of a set covering problem, the duals represents the "value" of servicing a shipment. Thus, a driver route that includes servicing several shipments contains the total cost for the shipments and total "value" of visiting those shipments. For a particular driver route, if the total cost is less than the total value of the shipments in the route, then the route is termed profitable and worthy of adding to the LP as an additional column. A process for generating the additional profitable routes will be discussed in more detail below in connection with FIG. 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Boye with the known technique of weighted set covering solution to optimize paths in Arunapuram because applying the known technique would have yielded predictable results and resulted in an improved system by showing the most efficient path in terms of time and fuel costs.

Regarding Claims 2 and 15, Boye as modified by Arunapuram discloses the method of claim 1, wherein analyzing the plurality of paths comprises: 
selecting, by the computing device, a first path based on an objective that is used to select the first path over other paths in the plurality of paths based on weights of the first path and the plurality of paths; and 
adding, by the computing device, the first path to the fulfillment schedule, (Boye ¶0106; provide the greatest cost difference with the estimated travel time for the sub-routes with the total transport cost associated with the greatest cost difference.)

Regarding Claims 3 and 16, Boye as modified by Arunapuram discloses the method of claim 2, wherein adding the first path to the fulfillment schedule comprises: 
determining, by the computing device, the lines associated with the first path; and 
adding, by the computing device, the lines to a first variable for the requests that are covered by the path. (Boye ¶0107; determining whether the user information is compatible with the order parameters and schedule parameters;)

Regarding Claim 4, Boye as modified by Arunapuram discloses the method of claim 3, wherein adding the first path to the fulfillment schedule comprises: 
adding, by the computing device, the first path to a second variable that includes the paths added to the fulfillment schedule. (Boye ¶0107; determining whether the user information is compatible with the order parameters and schedule parameters)

Regarding Claim 5, Boye as modified by Arunapuram discloses the method of claim 4, wherein analyzing the plurality of paths comprises: 
continuing, by the computing device, to selecting other paths that are not in the second variable, adding the other paths to the fulfillment schedule, adding the lines for the other paths to the first variable, and adding the other paths to the second variable until the first variable includes all the requests. (Boye ¶0099; order can be adjusted based on the traffic predicted at the pick-up time. Some areas use variable rate tolling that increases during certain time periods.)

Regarding Claims 6 and 17, Boye as modified by Arunapuram discloses the method of claim 1, wherein analyzing the plurality of paths comprises: 
selecting, by the computing device, a path from the plurality of paths that minimizes a value of 1/weight for each path. (Boye ¶0060; Job matcher 140 can adjust ranks, prices, and availability of orders or drivers in real-time to optimize order fulfillment and driver profitability within a region and/or sub-region.) (Boye ¶0099; Attractive areas can be automatically made cheaper based upon time to claim/complete order.)

	
Regarding Claims 8 and 18, Boye as modified by Arunapuram discloses the method of claim 1, wherein: 

only one path in the multiple paths is selected and added to the fulfillment schedule. (Boye ¶0101; A sub-route with segments 650 and 655 can be used between sub-region 635 to sub-region 651 to reach a destination 670.)

Regarding Claims 9 and 19, Boye as modified by Arunapuram discloses the method of claim 1, wherein the weight for a path is a cumulative value for weights of lines included in the path. (Boye ¶0101; different segments of different sub-routes can be determined by an optimization function that predicts different factors including price, distance, duration, supply, demand or a combination of multiple factors.)

Regarding Claim 10, Boye as modified by Arunapuram discloses the method of claim 1, wherein the plurality of paths are analyzed instead of the plurality of lines to generate the fulfillment schedule. (Boye; 0045; predictive analysis can determine added transport costs associated with a route as well as potential scheduling and demand constraints.) (Boye ¶0060; Job matcher 140 can adjust ranks, prices, and availability of orders or drivers in real-time to optimize order fulfillment and driver profitability within a region and/or sub-region.)

Regarding Claim 11, Boye as modified by Arunapuram discloses the method of claim 1, wherein the profit is based on revenue generated by fulfilling the request and the cost of the request. (Boye ¶0080; costs, and fee arrangements.) Examiner recognizes profit is based on cost and revenue.

Regarding Claim 13, Boye as modified by Arunapuram discloses the method of claim 1, wherein the restriction is that the plurality of requests are to be fulfilled in a time period. (Arunapuram ¶0058; For example, if a driver can only work 10 hours during a day under state or federal regulations, this parameter can be set to 10 to ensure that the duration of the driver's strung shipments will not exceed 10 hours.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Boye with the known technique of weighted set covering solution to optimize paths in Arunapuram because applying the known technique would have yielded predictable results and resulted in an improved system by showing the most efficient path in terms of time and fuel costs.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Ferguson et al. (Pub. No. US 2019/0114564 A1,) Liu (CN 107967590 A,) Fornell et al. (Patent No. US 10,380,536 B1,) and Coles et al. (Pub. No. US 2016/0063436 A1.) Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624